DETAILED ACTION
Response to remarks filed 3/30/22
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clausing (US 6,945,563).
Regarding claim 1, Clausing teaches a similar apparatus comprising:  a sliding body (1) having a generally planar surface portion which curves upwardly at a forward section thereof and having laterally spaced apart side edges defining a body width (fig. 1); and a bracket (attachment bridge 5”) for removeably connecting the sliding body to an upwardly facing surface of a ski and positioning the side edges on laterally opposite sides of the ski and is intermediately disposed between ends of the ski.  The ski is not positively claimed. Therefore, the sliding body of Clausing is capable of attachment to such a ski as set forth in the claim.

Regarding claims 2-4, the ski is not positively claimed. The limitation “for removeably connecting the slkiding body to an upwardly facing surface of a ski” is interpreted as intended use. Therefore, the sliding body of Clausing is capable of attachment to such a ski set forth in the claims. 

8. The apparatus of claim 1, wherein the sliding surface includes a splitter extending 2 downwardly from the upwardly curved forward section toward the upwardly facing 3surface of the ski and configured to urge snow contacting the surface portion outwardly 4from the splitter toward the side edges as the ski moves across a snow covered surface (fig. 9a top structure).  

9. The apparatus of claim 1, further comprising a lock (clamp 21) for releasably retaining the sliding body in the fully engaged position on the bracket.  
10. The apparatus of Claim 9, wherein the lock comprises a resilient catch (21) disposed on the body that engaged a rearward end of the bracket.  

11. A method for forming a cross-country ski track in a snow-covered surface comprising the steps of:  providing a sliding body (1) having a generally planar surface portion which curves upwardly at a forward section thereof and having laterally spaced apart side edges defining a body width (Fig. 1);  providing a bracket (5”) for removeably connecting the sliding body to a ski;   connecting the bracket to an upwardly facing surface of the ski (fig. 9c);  sliding the body into connection with the bracket thereby positioning the side edges on laterally opposite sides of the ski (fig. 9a); and  skiing across a snow-covered surface, the ski and the sliding body forming a ski track in the snow as the ski moves in a forward direction (the attachment of Clausen would inherently create a track in the snow) The ski is not positively claimed. Therefore, the sliding body of Clausing is capable of attachment to such a ski as set forth in the claim.  

15. The method of claim 11, wherein the sliding surface includes a splitter extending 2downwardly from the upwardly curved forward section toward the upwardly facing 3surface of the ski and configured to urge snow contacting the surface portion outwardly 4from the splitter toward the side edges as the ski moves across a snow covered surface (fig. 9a tow of 1).  
16. The method of claim 11, further comprising a lock (clamp screw 21) for releasably retaining the sliding body in the fully engaged position on the bracket.  

17. The method of claim 14, wherein the latch comprises a resilient catch (21) disposed on the body that engaged a rearward end of the bracket.  

18. The method of claim 11, further comprising the steps of:  removing the sliding body from the bracket; and skiing normally with the bracket attached to the skis (1:26-48).

Allowable Subject Matter
Claims 5-7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's amendments filed 3/30/22 have been fully considered but have been rejected as discussed above. The ski is not positively claimed. Therefore, the sliding body of Clausing is capable of attachment to such a ski as set forth in the claim.

Conclusion
Bauer (US 6,419,242) teaches a similarly shaped attachment. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671